OMB APPROVAL OMB Number: 3235-0056 Expires:September 30, 2014 Estimated average burden hours per response 3.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Xumanii International Holdings Corp. (Exact name of registrant as specified in its charter) Nevada 90-0582397 (State of incorporation or organization) (I.R.S. Employer Identification No.) 9550 South Eastern Ave.Suite 253-A86Las Vegas, NV 89123 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: (Zip Code) Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock OTCBB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: 333-169280(if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) (Title of class) 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Furnish the information required by Item 202 of Regulation S-K (§229.202 of this chapter), as applicable. Instruction.If a description of the securities comparable to that required here is contained in any prior filing with the Commission, such description may be incorporated by reference to such other filing in answer to this item. If such description will be included in a form of prospectus subsequently filed by the registrant pursuant to Rule 424(b) under the Securities Act (§230.424(b) of this chapter), this registration statement shall state that such prospectus shall be deemed to be incorporated by reference into the registration statement. If the securities are to be registered on a national securities exchange and the description has not previously been filed with such exchange, copies of the description shall be filed with copies of the application filed with the exchange. Item 2. Exhibits. List below all exhibits filed as a part of the registration statement: Instruction. See the instructions as to exhibits, set forth below. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. (Registrant) Date 11/5/13 By President *Print the name and title of the signing officer under his signature. 2
